LAW O FFICES OF N OLAN KLEIN, P .A.                                             ATTORNEYS & COUNSELO RS

112 W. 34rn STREET, SUITE 1800
NEW YORK, NY 10016
PH: (646) 560-3230

633 S. ANDRE WS AVE ., SUITE 500
FORT LAUDERDALE, FL 33301
PH: (954) 745-0588

www.nklegal.com                                                                 Nolan K. Klein Esq.
                                                                                klein@nklc;gal.com
                                                  May 4, 2021

VIAECF
Honorable Sidney H. Stein                                           MEMO ENDORSED, p. 2
United States District Court
500 Pearl Street
New York, NY 10007

         Re:      Quezada v. Boss Art Culture, LLC
                  SDNY Case No.: 1:21-cv-02143

Dear Judge Stein:

       This law firm represents the Defendant, Boss Art Culture, LLC , in connection with the
above-captioned matter. An initial pretrial conference is scheduled for May 11 , 2021 at 9:30 a.m.

        Counsel for Defendant has a scheduling conflict on the same date and time. Counsel is set
to appear at a previously scheduled hearing in another matter, set for the same day at 9:00 am .
The case is In re Kathleen Szabo, Southern District of Florida Bankruptcy Court, Case. No. 21 -
11103-EPK. 1 In addition, yet another hearing is set in that same case at 1:00 p.m . Defendant
respectfully requests that this Court adjourn the conference to an alternate date and time . This is
our first request for an adjournment of this conference, and the request will not prejudice any
parties or affect any other scheduled dates. Counsel for Plaintiff has no objection to the relief
requested herein.

         We thank the Court for your time and consideration in this matter.

                                                               Respectfully Submitted,

                                                               Law Offices of Nolan Klein, P.A.

                                                               By: Isl Nolan Klein
                                                                  NOLAN K. KLEIN , ESQ .


NKK/amd
cc: Mars Khaimov, Esq. (via ECF)

1 Counsel for Defendant is filing a motion with the bankruptcy court to adjourn the 9 a .m. hearing on substantive

grounds, but it is not yet clear whether that will be granted or if it will proceed .

                                      LAW OFFICES OF NOLAN KLEIN, P.A.
                                                  www.nklegal.com
Quezada v. Boss Art Culture, LLC, Case No.: l:21-cv-02143


The conference is adjourned to May 13, 2021, at 10:00 a.m.

Dated: New York, New York
       May 4, 2021
